FILED
                            NOT FOR PUBLICATION                             NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10002

               Plaintiff - Appellee,             D.C. No. 2:14-cr-01190-DJH

 v.
                                                 MEMORANDUM*
JOSE GUADALUPE MURRILLO
LOPEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Diane J. Humetewa, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Jose Guadalupe Murrillo Lopez appeals from the district court’s judgment

and challenges his guilty-plea conviction and 14-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Murrillo Lopez’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Murrillo Lopez the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Murrillo Lopez waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   15-10002